Citation Nr: 1737439	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-36 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD), to include as due to military sexual trauma. 


REPRESENTATION

Appellant represented by:	Sara Hill, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to January 1981. 

 This matter comes before the Board of Veterans Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a travel board hearing before the undersigned Veterans Law Judge (VLJ) in August 2016. 


FINDING OF FACT

The evidence is at least in equipoise to support a causal link between the in-service military sexual trauma and the Veteran's current PTSD symptoms. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2015). 

Establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304 (f) (2015). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304 (f)(5) (2015).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f)(5) (2015).

The term "military sexual trauma" refers to "psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the Veteran was serving on active duty or active duty for training." 38 U.S.C.A. § 1720D (a)(1) (West 2014). Sexual harassment is defined as "repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character." 38 U.S.C.A. § 1720D (f) (West 2014). 

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57  (1990).

The Veteran wrote a statement in September 2010 that he was taking a shower in the barracks at Camp Lejeune in October 1980 and two Marines approached him. One individual grabbed him in a headlock while the other individual attempted to put his penis in the Veteran's rear end. The Veteran wrote that he was sexually assaulted and passed out in the shower. He wrote that he told his Sergeant a week later and was told that "Marines don't tell on fellow Marines". He reported that he was scared to take showers after the alleged incident. The Veteran wrote that he then went to a major and told him what happened and he was sent to a naval officer and placed in a group setting for weeks. He wrote that after two months of group therapy he was "tricked" into agreeing to a discharge. He wrote that he was given a general discharge from service. After service, the Veteran wrote that he was traumatized for years and became a loner and dealt with legal problems as well as substance abuse problems. 

At his August 2016 travel board hearing, the Veteran testified that on September 14, 1980 he went to take a shower at Camp Lejeune. While he was in the stall, two men came over to ask him to open his stall. They hit him and hit his head on the wall, attempted to tape him and choke him. The Veteran reported that he told his platoon sergeant who told him to hush it up and "marines don't tell on marines". He then told a colonel and was moved out of the platoon and was sent to Navy doctors and went to a group once a week. He still served until January 1981 he signed papers and was discharged. Currently, he goes to outpatient three days a week. He stated that he recently graduated from a domiciliary program. 

The Board considered the Veteran's service treatment records and military personnel records. In November 1980, the division psychiatrist notes that the Veteran indicated he is a homosexual and desires discharge. Moreover, the Veteran reported that he had three passive homosexual actions as a civilian beginning around age 13-14. The Veteran also reported that as a child he would hang around with a lot of girls and would be called "funny or gay" at school. The Veteran also reported that he thought coming to the Marines could solve his problem. However, the Veteran said he sees that now it will not work because when he takes showers the other Marines can see that "my body is different in a physical way" and "I have body features that are not of a manly type". Furthermore, "being with the guys bring back memories of when I was younger". The Veteran noted that he confronted his First Sergeant and told him he was a homosexual.  In November 1980, the Veteran wrote a statement that he understood his rights under the Uniform Code of Military Justice and was voluntarily making a statement that he was a homosexual. Furthermore, the Veteran wrote that he "thought by coming in the Marine Corp. I could resolve my problem but I realize that I can't". In January 1981, a memorandum indicates that the Veteran should be discharged for unsuitability due to homosexual tendencies because there is no evidence of actual homosexual activity to warrant administrative separation. The Veteran's January 1981 certificate of release noted a discharge under honorable conditions for "unsuitability".

The Board then considered the Veteran's treatment records. The Veteran spent the first half of 2016 in an in-patient VA domiciliary program. It was noted that this was his second admission to such a program. He was prescribed Fluoxetine.  In a January 2016 treatment note, The Veteran reported the MST incident where he stated that two African-American males followed him into a shower stall and "one punched me and held me down and the other raped me". He stated that he did not report the incident to his superiors and states that perpetrators threatened him to keep quiet. He stated that he reported it two weeks later and it was "covered up". Then, he was sent to a Navy Psychiatrist who massaged his shoulders and made him uncomfortable. He then was informed he was being discharged. He reported that after military discharge, he began using drugs and became involved in the drug subculture. He stated that he never used VA services until 2010 and felt angry and betrayed for many years. A rule out diagnosis for PTSD was noted. 

In a February 2016 treatment note, the Veteran reported carrying bitterness toward the Marine Corps and his perpetrators. He also explained that a lifetime of bitterness was exacerbated by having his PTSD claim denied and he looks forward to telling his MST story directly to the Board and hopes it will make him feel redeemed. In a June 2016 treatment note, the Veteran reported overall improvement in depressive and PTSD related symptoms. It was noted that the Veteran "reports increased forgiveness toward himself, perpetrators of MST and USMC in general". A diagnosis of PTSD, depression not otherwise specified and polysubstance abuse d/o was noted. 

In August 2016, the Veteran had a psychological assessment for PTSD. The Veteran identified multiple traumatic events occurring over the course of his life, but stated that the most impactful was his reported MST in 1980. The Veteran reported that cocaine use began in the military as a way of stopping the emotional pain of his MST experience and he used cocaine until 2011. The Veteran was found to endorse significant symptoms of PTSD in all categorical domains. The treatment provider did not that the measures of validity suggested noncredible performance due to an over reporting of symptoms. However, even with the over reporting of symptoms, the treatment provider noted that the Veteran had a significant history of mental health treatment and symptoms. In September 2016, the treatment provider noted that the Veteran endorsed a sufficient number of PTSD symptoms on the CAPS-5 to warrant a diagnosis. However, it was just inconclusive the extent to which he experiences symptoms. Moreover the "Veteran was informed that it was the opinion of this provider that he met criteria for PTSD and it was likely in response to his experience of MST in the military, but the extent of his distress was distorted by an exaggerated response style". 

The Board also considered a VA examination in November 2010 as well as a private evaluation in July 2017. The Veteran had a VA examination in November 2010. The Veteran reported that his depression was a frequent low mood and was "just the way I've always been". The Veteran reported spending his whole paycheck on cocaine in November and December of 1980 and January of 1981. After service, the Veteran has been arrested 50 times for a variety of charges. The Veteran reported nightmares of bad things that happened while he was using drugs, including being shot twice. The Veteran also reported nightmares related to things that happened in the military. 

The VA examiner notes that the Veteran endorses most stressors including in the CAPS-17. The November 2010 VA examiner found that the Veteran did not meet the DSM IV criteria for a diagnosis of PTSD and had an Axis I diagnosis of cocaine dependence, alcohol dependence and depressive disorder not otherwise specified.  

The VA examiner notes that the Veteran also claims a sexual assault in the military that is not documented in his DOD file. The VA examiner notes that the Veteran's medical record contains contradictory information offered by the Veteran to various providers regarding his history as related to military sexual assault, mental health care, childhood physical abuse, and general functioning. 

In July 2017, the Veteran was evaluated by E. T., M.D. Dr. T. reviewed the entire c-file and found that the Veteran met all the criteria for PTSD under the DSM-5. Dr. T. specifically refuted the findings of the November 2010 VA examination. He noted that the examiner made a diagnosis of Personality Disorder. Dr. T. noted that the Veteran's target symptoms are not compatible with Personality Disorder, as he had the onset of psychological symptoms after the military sexual trauma, and had no evidence of mental illness, substance abuse, or aberrant behavior before the reported incident. He has continuously severe symptoms of their current severity since January 2009.

Dr. T. concluded that "it is offered with a high degree of medical certainty that the Veteran has been unable to secure or follow a gainful occupation as a result of PTSD and major depression since January 2009". Dr. T. also noted that "He had unexplained social and behavioral changes that make sense if military sexual trauma was the cause". 

After considering all the above evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran experienced a military sexual trauma. The Board notes that the military personnel record does not contain a report of the trauma. However, the Board finds the Veteran's testimony probative and credible and also has considered the difficulty of reporting such an incident in 1980. 

The Board also notes that the Veteran's reporting has been consistent and also that his behavior and mental health began to change pretty shortly after military service. Moreover, the evidence does support a diagnosis of PTSD. Finally, the evidence is at least in equipoise that there is a nexus between the Veteran's current PTSD diagnosis and his MST. This is supported not only by consistent treatment records, but the September 2016 conclusions of the Veteran's treatment provider. Moreover, the Board finds Dr. T.'s opinions to be probative in that he thoroughly considered the Veteran's entire history and c-file. Finally, the Board finds the November 2010 VA examination to be of limited probative value in terms of finding no PTSD diagnosis. The Board notes that there is a significant amount of evidence after the November 2010 VA examination that supports the proposition that the Veteran not only has PTSD but also that that PTSD was related to a military sexual trauma. Therefore, the claim is granted.  

ORDER

Entitlement to service connection for post-traumatic stress disorder (PTSD), to include as due to military sexual trauma is granted. 




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


